                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA


Joseph M. G.,                                         File No. 18-cv-3283 (ECT/HB)

             Plaintiff,

v.                                                  ORDER ACCEPTING REPORT
                                                     AND RECOMMENDATION
Andrew Saul, Commissioner of
Social Security,

           Defendant.
________________________________________________________________________

      Plaintiff Joseph G. commenced this action by filing a complaint seeking judicial

review of an administrative decision to partially deny disability insurance benefits. The

case is before the Court on the January 28, 2020 Report and Recommendation [ECF No.

18] issued by Magistrate Judge Hildy Bowbeer, which recommends granting Defendant

Commissioner of Social Security’s motion for summary judgment [ECF No. 15] and

denying Joseph G.’s motion for summary judgment [ECF No. 13] because “substantial

evidence supports the ALJ’s finding that before September 26, 2017, Plaintiff had the

[residual functional capacity] to perform his past work as a machinist.” R&R at 15. Joseph

G. filed objections to the Report and Recommendation. ECF No. 20. The Commissioner

responded to those objections. ECF No. 21. Because Joseph G. has objected, the Court is

required to review the Report and Recommendation de novo pursuant to

28 U.S.C. § 636(b)(1) and Local Rule 72.2(b)(3). Based on that review, the Report and

Recommendation will be accepted.
       An administrative law judge (“ALJ”) “is free to accept, in whole, in part, or not at

all, the [vocational expert’s] opinion at step four so long as the ALJ explains why the

[vocational expert’s] opinion is treated the way the ALJ treats it.” Banks v. Massanari,

258 F.3d 820, 828 (8th Cir. 2001); see 20 C.F.R. § 404.1520(a)(4)(iv) (“At the fourth step,

we consider our assessment of your residual functional capacity and your past relevant

work.”). Here, the vocational expert testified that an individual in the same circumstances

and with the same functional limitations as Joseph G., including a limitation of sitting,

standing, or walking approximately six hours per eight-hour day, could not perform his

past relevant work as a machinist because he would be required to stand and walk more

than six hours of an eight-hour workday. Admin. Rec. at 66–68 [ECF No. 11-2]. The

expert also testified that he thought “most jobs at the medium level are expecting eight

hours on feet.” Id. at 67. In rejecting this testimony, the ALJ sufficiently explained that it

was contrary to section DI 25001.001(A)(46) of the Social Security Administration’s

Program Operations Manual (or “POMS”), which states that medium work “usually

[r]equires walking or standing for approximately 6 hours of the day.” Id. at 23; see Rodysill

v. Colvin, 745 F.3d 947, 950 (8th Cir. 2014) (“As an interpretation of a regulation

promulgated by the Commissioner, the POMS control unless they are inconsistent with the

regulation or plainly erroneous.”). The Program Operations Manual is not inconsistent

with the regulations applicable in this case.      See Dictionary of Occupational Titles

§ 600.280-022 Machinist, U.S. Dep’t of Labor (4th ed. Rev. 1991), 1991 WL 684669; 20

C.F.R. § 404.1567(c); SSR 83-10, 1983 WL 31251, at *6 (S.S.A. 1983). Joseph G. does

not otherwise argue that the ALJ’s imposition of a six-hour limitation on his ability to sit,


                                              2
stand, or walk in the assessment of his residual functional capacity was incorrect. See

Admin. Rec. at 18. Accordingly, the ALJ’s finding that before September 26, 2017, Joseph

G. was capable of performing his past relevant work because the work “did not require the

performance of work-related activities precluded by the claimant’s residual functional

capacity,” see id. at 22, is supported by substantial evidence.

       Therefore, based upon all of the files, records, and proceedings in the

above-captioned matter, IT IS ORDERED THAT:

       1.     Plaintiff’s Objections to the Report and Recommendation [ECF No. 20] are

OVERRULED;

       2.     The Report and Recommendation [ECF No. 18] is ACCEPTED in full;

       3.     Plaintiff’s Motion for Summary Judgment [ECF No. 13] is DENIED;

       4.     Defendant’s Motion for Summary Judgment [ECF No. 15] is GRANTED;

       5.     The action is DISMISSED WITH PREJUDICE.

                 LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: March 16, 2020                      s/ Eric C. Tostrud
                                           Eric C. Tostrud
                                           United States District Court




                                              3
